Title: John Adams to Abigail Adams, 20 February 1779
From: Adams, John
To: Adams, Abigail




Feb. 20. 1779


A new Commission has arrived by which the Dr. is sole Minister. Mr. Lee continues Commissioner for Spain, but I am reduced to the Condition of a private Citizen. The Congress has not taken the least Notice of me. On the 11. of September they resolved to have one Minister only in France, on the 14 they chose the Dr., in October they made out his Commission, the Alliance sailed in 14 Jany. and in all that Interval, they never so much as bid me come home, bid me stay, or told me I had done well or done ill.
Considering the Accusation against Mr. Lee, how unexpected it was, and how groundless it is, I should not be at all surprized if I should see an Accusation against me for something or other. I know not what—but I see that all Things are possible.
Of all the Scenes I ever passed through, this is the most extraordinary. The Delirium among Americans here, is the most extravagant.—All the infernal Arts of Stockjobbers, all the voracious avarice of Merchants, have mingled themselves with American Politicks here, disturbed their operations, distracted our Councils, and turned our Heads.
The Congress I presume expect that I should come home, and I shall come accordingly. As they have no Business for me in Europe I must contrive to get some for myself at home.—Prepare yourself for removing to Boston into the old House—for there you shall go, and there, I will draw Writs and Deeds, and harrangue Jurys and be happy.
